TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00031-CV



                                       L. G., Appellant

                                              v.

                                The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 272,744-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant L.G. has filed an unopposed motion to dismiss the appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: March 6, 2015